 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not tell Paul he discharged Zaremba and Leo Hoagland because they wereorganizing.True the timing of the discharges of Zaremba and Leo Hoagland raisesa suspicionthat discriminatory action was taken against them.But suspicion is not proof anda finding of violation of the Act cannot be based on suspicionalone.ValenciaService Co.,103 NLRB 1190. Other than the testimony of Friend, set forth indetail above, which I have not credited, the record contains no background 8 orcontext of union animus or antiunion activity on the part of the Respondent.Upon the foregoing and the entire record I am convinced and find that the GeneralCounsel has not sustained his burden of proving by a preponderance of the evidencethat Zaremba and Leo Hoagland were discharged for the reasons alleged in thecomplaintI adopt Respondent's proposed findings of fact Nos. 1, 2, 3, 4, 5, and 7 and pro-posed conclusions of law Nos. 1, 2, and 3 and will recommend that the complaintherein be dismissed in its entirety.CONCLUSIONS OF LAW.1.The operations of the Respondent, Max Francis, d/b/a Max Francis Truckingconstitute and affect trade, traffic, and commerce among the several States withinthe meaning of Section 2(6) and (7) of the Act.2.Teamsters Local 886, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(a) (1) and (3) of the Act.[Recommendations omitted from publication.]union to the boys.He further explained to Paul that because of the situation at Superioritwould slow things up to come through Enid and he did not want to hold up the returnload.8 For purposes of background only the General Counsel was permitted to adduce testi-mony from Zaremba that in August 1957, while he and driver Robertson were unloading atruck In Oklahoma City, Max Francis said, "if the boys ever wanted to deal their selves[sic]out of a Job, that's all they had to do was to vote in the union and they would,because he would park every truck."Max Francis truthfully explained that in his typeof operation,he hauls cheap commodities and In order to realize a profit he had to haveclose control of the drivers.He admitted he may have said that he could not abide byany regulations and that he would be forced to park the trucks because he would not beable to pay the wages.Such statement was more In the nature of a prediction ratherthan antiunion.VictoryConstruction Co.andFranklinC.ButlerConstruction and General Laborers' Union Local No. 758, Inter-nationalHodCarriers',Building and CommonLaborers'Union of America, AFL-CIOandKennethR. BrooksConstructionand General Laborers' Union Local No. 758, Inter-nationalHodCarriers',Building and CommonLaborers'Union of America, AFL-CIOandFranklin C. Butler.CasesNos. 8-CA-1813, 8-CB-347, and 8-CB-348.April 25, 1960DECISION AND ORDEROn September 29, 1959, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-127 NLRB No. 57. VICTORY CONSTRUCTION CO.401from and take certain affirmative action,as setforth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made at.ie hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the briefs, and the entire record in thesecases,and finds merit in the Respondents' exceptions.Accordingly,the Board adopts the findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent herewith.'1.We disagree with the Trial Examiner's finding that the Respond-ents were parties to an unlawful hiring arrangement, understanding,or practice whereby members of the Respondent Union were givenpreference in hiring over nonmembers.The record of actual hiringsnegatives the existence of any such unlawful arrangement or practice.According to the Respondent Company's records, the accuracy ofwhich has not been challenged, of 68 laborers hired on the project be-tween June 24, 1958, and June 17, 1959, only 27, or 40 percent, hadreferral slips from the Respondent Union.Thus, more than half thelaborers hired came from sources other than the Respondent Union.This record evidence, as well as the testimony of the RespondentUnion's steward, Jesse Smith, that on instructions from Superintend-ent Rose and timekeeper Geisler he had customarily hired laborers"off the street" regardless of union affiliation, corroborates the testi-mony of union officials, Szuhy and Byrd, denying that an agreementfor preferential hiring had been made with Rose.We note in thisconnectionthat the Trial Examiner expressly discredited Rose's state-ment that the alleged agreement for preferential hiring had been em-bodied in a written contract.Accordingly, we find, contrary to theTrial Examiner, that the Respondentswerenot parties to an unlawfulhiring arrangement, understanding, or practice whereby members ofthe Respondent Union were given preference in hiring over non-members.2.We alsodisagreewith the Trial Examiner's finding that theRespondent Company discriminated against Brooks and Butler andthat the Respondent Union caused such discrimination.The TrialExaminer'sfinding of specific discrimination was based upon hissubsidiary finding that the Respondents were parties to an unlawfulhiring-hallarrangement.As we have not adopted the latter finding,we do not adopt the finding of specific discrimination based thereon.2i The Respondents requested oral argument.The request is hereby denied inasmuch asthe record,the exceptions,and the briefs adequately present the issues andthe positionsof the parties.2Member Bean agrees with his colleagues in reversing the Trial Examiner's findingsthat the Respondents were parties to an unlawful hiring arrangement and that the560940-61-vol. 127-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegardless of the reason assigned by the Respondent Company toBrooks and Butler for not hiring the latter, the record is devoid of anyevidence which would explain why the Respondents would have variedtheir nonexclusive, nondiscriminatory hiring arrangement in the caseof these two individuals.Moreover, the record strongly suggests thatthere was no job opening when Brooks was refused work; and, in thecase of Butler, two employees were hired without referral on the dayhe was refused employment.In view of our reversal of the Trial Examiner's findings of unfairlabor practices, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.Respondent Union engaged In unlawful conduct by its failure to give Brooks and Butlerreferral slips.However, even in the absence of an unlawful hiring arrangement, anemployer violates Section 8(a) (3) and (1) of the Act by conditioning employment uponreceipt of union clearance.The Lummus Company,101 NLRB 1628, enfd. in relevantpart, 210 F. 2d 377 (C.A. 5). The Trial Examiner credited the testimony of Brooks andButler that representatives of the Respondent Company hald told them that they wouldbe employed if they obtained referral slips from the Respondent Union.There is in-sufficient ground, in Member Bean's opinion, to upset these credibility resolutions of theTrial Examiner.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).Accordingly, he would find a violation of Section 8(a) (3) and (1) on the partof the Respondent Company with respect to Brooks and Butler.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issues herein are whether Victory Construction Co., herein calledRespondent Company, and Construction and General Laborers' Union Local No.758, International Hod Carriers', Building and Common Laborers' Union of America,AFL-CIO, herein called Respondent Umon, operated under an unlawful hiring hallarrangement or practice, whether Respondent Company unlawfully refused to hireFranklin C. Butler and Kenneth R. Brooks and whether Respondent Union causedRespondent Company to refuse employment to Franklin C. Butler and Kenneth R.Brooks.BUSINESSINVOLVEDVictory Construction Co., an Ohio corporation having its principal place of busi-ness in Dayton, Ohio, engages in building construction in, and outside of, the Stateof Ohio.During 1958 it performed services outside of Ohio in an amount in excessof $1,000,000.At the times material herein, it was engaged in the construction ofmultiple dwelling units (a housing project) near Lorain, Ohio, and this case concernsevents connected with this project.Ground breaking for this project took place onor about June 24, 1958.THE-UNFAIRLABOR PRACTICESThe Hiring HallImmediately prior to the ground breaking ceremoniesWilliam Rose,generalsuperintendent of the housing project for Respondent Company, met in Lorain, Ohio,with representatives of various craft unions,including officials of Respondent Union.On this occasion,Respondents arrived at a mutual understanding concerning ratesof pay and other conditions of employment.However,there is a dispute as towhether they agreed upon union-security terms greater than permittedby the Act.According to Rose, there was no discussion concerning, the specific terms of acontractbut therewas a mutual understanding that he (Rose)would call RespondentUnion when and as he needed laborers and Respondent Umon would send him VICTORY CONSTRUCTION CO.403laborers on request and following the reaching of this understanding he (Rose)signeda written agreement to this effect.'According to Steve Szuhy, secretary-treasurer of Respondent Union, and JamesByrd, president and assistant business representative of Respondent Union, Rosewas shown the existing agreement between Respondent Union and the Lorain CountyGeneral and Masons Contractors Organizationand anoral understanding 2 wasreached that the terms of this agreement, except thoseconcerningunion security 3would be applied at the project involved herein.Szuhy testified further that Rose was in a hurry to attend the ground-breaking cere-monies and that when he (Szuhy) attempted to discuss the union-securityprovisionsRose stated that he was going to "operate this job 100 percent union" and that hewould discuss these details later.A subsequent conference concerning such detailswas not held.At the time of the conference between Rose and the union officials noted above,employers and unions in the construction industry, including Respondent Union,had under consideration correction of unlawful hiring arrangements so as to conformwith the standards of theMountain Pacificcase,Mountain Pacific Chapter of theAssociated General Contractors, Inc., et al.,119 NLRB 883 and it apepars highlyprobable that, and the Trial Examiner finds that Szuhy told Rose that the union-security clauses of the contract were in conflict with the decisions of this Board andmodifications of these clauses were under consideration, that when efforts at modi-fication were completed Respondent Union would seek to apply the provisions asmodified and that Rose understood this situation and indicated a willingness to goalong with these terms.However, the Trial Examiner is not convinced, as Szuhy'sand Byrd's testimony reflects, that an understanding was reached that no union-security provisions were to be applicable while modifications were being worked out.At most, only something in the nature of a general savings clause was agreed upon.4In addition, Respondent Company's custom and practice is to employ union membersand obtain them throughunionorganizations and this procedure, withcertain ex-ceptions,5was followed with respect to laborers at the project involved herein.Furthermore, in early September 1958, Respondent Company's president (VictoryNapolitano) was called to a meeting with representatives of various craft unions,including officials of Respondent Union, and criticized for obtaining workmen fromsources other than union hiring halls and following this meeting Napolitano in-structed Job Superintendent Rose not to hire workmen from sources other thanunion organizations.In the light of the foregoing and the facts hereinafter noted with respect to KennethBrooks the TrialExaminerbelieves and finds that the evidence adduced establishesan unlawful hiring hallarrangementor understanding or practice between Respond-ents whereby members of Respondent Union were given preference in regard toemployment overnonmembers(seeGay Engineering Corporation,124 NLRB 451).KennethR. BrooksOn or about August 14, 1958, Brooks asked Project Superintendent Rose foremployment as a laborer.Rose asked Brooks if he could get a referralslip fromI In the light of the entire record herein, the Trial Examiner believes and finds thatRose did not in fact sign such an agreement.2 Szuhy and Byrd testified Rose did not sign any document on this occasion.$ Article II which limits employment to members of the Union.Article V, section 5, which states, "Any workman sent by the Union at the Employers'request shall have preference over any other workman and shall be paid two (2)hours atthe regular rate if not put to work "Article V, section 6, which provides, "when a workman is sent to a job by the Unionupon request of the Employer he shall carry an official referral from the Union "Article VII, section 8, provides, "All foremen shall be members of the Union in goodstanding."Article VII, section 5, provides, "The Employer shall bring in no more than one laborforeman.Any additional labor foreman needed shall be furnished by the Union."ArticleVIII, section 3, which provides, "Any employee before going to work mustclear his union standing with the steward."'A general savings clause does not make valid an otherwise unlawful understanding orarrangement.SeeHonolulu Star-Bulletin,123 NLRB 395; andArgo SteelConstructionCompany,122 NLRB 1077.5 Some laborers were obtained by Respondent Company from sources other than Re-spondent Union.However, such fact does not nullify an otherwise unlawfularrange-,went.SeeHonoluluStar-Bulletin,supra. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union and upon receiving an affirmative reply said "Well, if you get aslip from the Hall you got yourself a job."Another laborer (Pickett Johnson) thenasked Rose if he (Johnson) got a referral slip whether he (Johnson) would also geta job.Rose told Johnson he (Rose) was not sure whether Johnson would also begiven work.Brooks and Johnson then got in Brooks' automobile and started towardRespondent Union's business office.En route they met James Byrd, president andassistant business representative of Respondent Union, and told him what had hap-pened.Byrd then said he was going to the jobsite and that he would meet themthere.At the jobsite that day Brooks asked Byrd for a referral slip and Byrd saidhe would go see whether Respondent Company wanted anybody. Byrd then enteredRespondent Company's jobsite office.A discussion ensued between Byrd and Re-spondent Company's officials about Rose promising laborers work without firstclearing through Respondent Union and the inconvenience this caused Byrd.Duringthe course of this discussion Rose denied promising Brooks and Johnson jobs and,in response to Byrd's inquiry "Do you want these two fellows?" (Rose) answered"No."Upon his return from the office Byrd told Brooks Respondent Companydid not need anybody and refused to issue a referral slip.Brooks did not thereafterreceive a referral slip or employment.Between August 14, 1958, and June 17, 1959, both inclusive, Respondent Com-pany hired approximately 75 laborers.Franklin ButlerOn or about Friday, November 14, 1958, Franklin Butler asked Project Superin-tendent Rose for employment as a laborer.Rose referred Butler to RespondentCompany's field superintendent (Meade).Meade told Butler he (Meade) wasabout to call Respondent Union for two men and that if he (Butler) got a referralslip from Respondent Union he "could be one of the two." Butler then went toRespondent Union's business office, arriving there about 8:45 a.m., and talkedto Steve Szuhy, secretary-treasurer of Respondent Union.Butler told Szuhy about his efforts to get work at the project and asked for areferral slip.He was told "to sit out there [in the union hall] and wait and he[Szuhy] would see what he could do." Butler waited until the hall closed, about10 a.m.While he was waiting Szuhy received a telephone call but said nothingto Butler.After the closing of the union hall Butler returned to the project site.6When Butler arrived at the project site the second time, on or about November14, 1958, he went to the jobsite office and was told, by someone in the office whoButler could not identify but who was processing the employment papers of twolaborers then being hired, that he (the office worker) was signing up two men sentto the project by Respondent Union at the request of Respondent Company. Butleridentified one of the laborers as Jake Jones.He did not know the name of theother and was unable to identify him except as a member of Respondent Union.Respondent Company's records reflect that Jake Jones and Joe Hegedus were hiredon November 14, 1958. Butler testified that he noticed that Jake Jones had in hispossession a (referral) slip.On on about Monday, November 17, 1958, Butler again called at RespondentUnion'sbusiness office.He complained about the manner in which he had beentreated(about his not being sent to the project)and a heated discussion ensuedresulting in the closing of the union hall and dispersement of members?Butler did not thereafter seek or obtin a referral from Respondent Union or ajob from Respondent Company.In view of the hiring-hall arrangement between Respondents(mentioned earlierin this report)and the facts found above concerning Brooks and Butler the Trial9 Based upon the testimony of Butler.Szuhy denied that he talked to Butler that morn-ing and denied that Butler ever asked him for a referral to the Victory job.Szuhy testi-fied that Andrew Marcks, business agent for Respondent Union, not he (Szuhy),talkedto Butler that morning.Marcks corroborated Szuhy and testified further that the con-versation with Butler was in no way related to Butler's efforts to get a job.In the lightof the entire record herein,including Butler's efforts to get a job immediately prior tothis visit to the union business office and the events immediately after this visit(herein-after noted)the Trial Examiner believes and finds Butler's version of this incident morereliable than the versions given by Szuhy and Marcks.aThe testimony concerning the details of this incident is conflicting with Butler givingone version and Szuhy and Byrd giving a somewhat different version. In the light of thefacts previously found,Butler's version appears more reliable than Szuhy's and Byrd's.However,both versions support the facts found above. STEELBUILDERS, INC.405Examiner believes and finds that Brooks and Butler were discriminatorily deniedemployment by Respondent Company, that Respondent Union caused RespondentCompany to engage in said discriminations and that by said conduct RespondentCompany violated Section 8(a)(3) and (1) of the Act and Respondent Unionviolated 8(b)(2) and (1) (A) of the Act. SeeSchenley Distillers, Inc.,112 NLRB613.Ultimate Findings and ConclusionsIn summary, the Trial Examiner finds and concludes that: (1) by the afore-mentioned hiring-hall arrangement understanding or practice between Respondents,Respondent Company violated Section 8 (a) (3) and (1) of the Act and RespondentUnion violated Section 8(b)(2) and (1)(A) of the Act; (2) by conditioningemployment upon clearance from Respondent Union and denying employment toKenneth R. Brooks and Franklin C. Butler because they did not obtain suchclearance, Respondent Company violated Section 8(a)(3) and (1) of the Act; (3)by denying clearance to Kenneth R. Brooks and Franklin C. Butler thereby causingRespondent Company to deny employment to Kenneth R. Brooks and Franklin C.Butler Respondent Union violated Section 8(b) (2) and (1) (A) of the Act; and(4) these unfair labor practices occurring in connection with the operation of thebusiness involved herein have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondents have engaged in unfair labor practices in violationof the Act, the Trial Examiner recommends that Respondents, to effectuate thepolicies of the Act, cease and desist therefrom and take the affirmative action herein-after specified.At the hearing in this matter the Trial Examiner dismissed allegations of thecomplaint to the effect that moneys had been unlawfully exacted.Thereafter, theTrial Examiner notified the parties that perhaps this ruling was in conflict withLocal 138, International Union of Operating Engineers, AFL-CIO, etc.,123 NLRB1393, and requested their comments concerning this matter.Counsel for the GeneralCounsel asserts that the above-named case is controlling and that under that decisionthe aforementioned ruling should be reversed and that theBrown-Olds 8remedyshould be applied herein.Counsel for Respondent Company asserts that the rulingwas appropriate when made, as there is no evidence that moneys were exacted,and that the Trial Examiner should adhere to the ruling.Counsel for RespondentUnion takes the same position as counsel for Respondent Company and assertsfurther that under the decidedcasesaBrown-Oldsremedy is not appropriateherein and that, in any event, the Trial Examiner cannot now reverse the rulingwithout reopening the hearing and affording Respondents an opportunity to adduceevidence that no moneys were exacted.On the basis of the case cited above andGay Engineering Corporation, supra,the Trial Examiner hereby rejects the conten-tions of Respondents, reverses the ruling made and recommends the applicationof theBrown-Oldsremedy to expunge the effect of the illegal conditions of employ-ment imposed upon employees of Respondent Company.[Recommendations omitted from publication.]8 United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada(J. S. Brown-E.F. Olds Plumbing and HeatingCorporation),115 NLRB 594, 5197-602.SteelBuilders, Inc.andUnited Steelworkers of America, AFL-CIO.Case No. 10-CA-3970. April 05, 1960DECISION AND ORDEROn September 16,1959, Trial Examiner Ralph Winkler, issued hisIntermediate Report in the above-entitled proceeding, finding that the127 NLRB No. 59.